Affirmed and Memorandum Opinion filed January 8, 2013.




                                     In The

                   Fourteenth Court of Appeals

                             NO. 14-11-01109-CV



             JAMES RAMEY AND ELLA RAMEY, Appellants
                                       V.
 BANK OF AMERICA, N.A. AND BAC HOME LOANS SERVICING, L.P.
    F/K/A COUNTRYWIDE HOME LOANS SERVICING, L.P., Appellees

                  On Appeal from the 157th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2011-09036


                     MEMORANDUM OPINION

     Appellants James and Ella Ramey, appearing pro se, appeal the trial court’s
order granting summary judgment against them. We affirm.

                               BACKGROUND

     This appeal arises out of the foreclosure and sale of real property located at
15206 Dawnbrook Drive in Houston. The property was sold on September 6,
2005, but the Rameys have refused to vacate the premises and have repeatedly
brought suit to challenge the validity of the sale. After several years of litigation
not directly relevant to the questions posed in this appeal, the Rameys filed
Plaintiff’s Original Petition for Wrongful Foreclosure on February 11, 2011. The
petition named three defendants: Bank of America, N.A., BAC Home Loans
Servicing, L.P., f/k/a/ Countrywide Loans Servicing, L.P. (BAC), and Barrett
Daffin Frappier Turner & Engel, L.L.P., individually and as trustee for BAC Home
Loans Servicing (Barrett Daffin). Bank of America and BAC filed an answer
asserting a general denial and affirmative defenses.

      On August 11, 2011, the appellees moved for summary judgment and
sanctions, arguing that the Rameys “repeatedly utilized the legal system to delay
and harass” them.1 The Rameys did not respond or appear at the hearing, and the
trial court granted the appellees’ motion for summary judgment on September 22.

      On October 19, the Rameys moved for rehearing. They alleged that their
then-attorney had not received notice of the appellees’ motion until after the
summary judgment hearing had taken place, and they requested a 90-day extension
“to locate new counsel, and seek a new trial on the merits of this case.” The
appellees responded with email correspondence from the Rameys’ attorney
himself, acknowledging receipt, and a certified mail return receipt showing
delivery of the motion for summary judgment to the Rameys’ attorney. The trial
court overruled the Rameys’ motion. This appeal followed.




      1
          Bankruptcy Judge Wesley W. Steen briefly summarizes and condemns the Rameys’
tactics in his “Memorandum Opinion Regarding Order Enjoining James Ramey from Further
Abuse of the Bankruptcy Courts and Process.” See In re Ramey, Nos. 03-39386, 03-60254, 03-
60351, 05-95620, 2009 WL 2046850 (Bankr. S.D. Tex. July 2, 2009).
                                            2
                                ANALYSIS

I.    Jurisdiction

      Before addressing the merits, we must first determine whether this appeal is
within our jurisdiction. See M.O. Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex.
2004) (per curiam); Tex. La Fiesta Auto Sales, LLC v. Belk, 349 S.W.3d 872, 878
(Tex. App.—Houston [14th Dist.] 2011, no pet.). Unless a statute specifically
authorizes an interlocutory appeal, appellate courts have jurisdiction over final
judgments only. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); La
Fiesta Auto Sales, 349 S.W.3d at 878. A judgment is final if it actually disposes of
every pending claim and party. Lehmann, 39 S.W.3d at 205; Seber v. Union Pac.
R.R., 350 S.W.3d 640, 644 (Tex. App.—Houston [14th Dist.] 2011, no pet.).

      In granting the appellees’ motion for summary judgment, the trial court
ordered “that any and all claims asserted by Plaintiffs against Defendants Bank of
America, N.A. and BAC Home Loans Servicing, L.P. f/k/a Countrywide Home
Loans Servicing, L.P. are hereby dismissed in their entirety with prejudice to
Plaintiffs’ right to refile same.” The trial court’s order did not address any of the
Rameys’ claims against Barrett Daffin.         It was therefore an unappealable
interlocutory order. See Lehmann, 39 S.W.3d at 205; Seber, 350 S.W.3d at 644.

      However, while this appeal was pending, the trial court dismissed the
Rameys’ claims against Barrett Daffin for want of prosecution and expressly made
its interlocutory order final. The Texas Rules of Appellate Procedure provide that,
when a trial court modifies a judgment after the judgment has been appealed,
appellate courts must treat the appeal as arising from the modified judgment. Tex.
R. App. P. 27.3. Accordingly, we treat this appeal as arising from the final
judgment below, and we proceed to determine its merits.

                                          3
II.     Notice

        In their motion for rehearing, the Rameys alleged that their attorney had not
learned of the motion for summary judgment until after judgment had been
rendered.

        It is unclear which standard of review we would apply in that case. See
Limestone Constr., Inc. v. Summit Commercial Indus. Props., Inc., 143 S.W.3d
538, 542-43 (Tex. App.—Austin 2004, no pet.). The supreme court has expressly
reserved the question of whether similar facts should be reviewed under the
equitable Craddock standard or the Carpenter “good cause” standard. Id.; see
Carpenter v. Cimarron Hydrocarbons Corp., 98 S.W.3d 682, 688 (Tex. 2002);
Craddock v. Sunshine Bus Lines, Inc., 134 Tex. 388, 133 S.W.2d 124, 126 (1939).

        We need not decide that issue today. The record conclusively establishes
that the Rameys had notice of the summary judgment hearing nearly one month
before it occurred.         That was ample time to seek a continuance or obtain
permission to file a late response; when procedural remedies are available,
                                  2
Craddock does not apply.              Carpenter, 98 S.W.3d at 686 (disapproving of the
application of Craddock to a case in which the nonmovant’s attorney admitted
receiving notice prior to a summary judgment hearing but did not file a timely
response) (citing Medina v. W. Waste Indus., 959 S.W.2d 328, 330-31 (Tex.
App.—Houston [14th Dist.] 1997, pet. denied)).

        In their unsworn motion for rehearing, the Rameys alleged that neither they
nor their attorney received notice of the summary judgment hearing until after it
had occurred. They offered no evidence in support of their motion, and the motion

        2
         The purpose of the Craddock standard is to alleviate unduly harsh and unjust results at a point
when the defaulting party has no other remedy available. Carpenter, 98 S.W.3d at 685.
                                                   4
itself is not evidence. See James v. Comm’n for Lawyer Discipline, 310 S.W.3d
586, 590-91 (Tex. App.—Dallas 2010, no pet.). For the first time in this court, the
Rameys attempt to rely on a voicemail from their attorney purportedly saying he
had not received notice of the summary judgment hearing. The voicemail was not
presented to the trial court, and as evidence outside of the record, we do not
consider it. See Sabine Offshore Serv., Inc. v. City of Port Arthur, 595 S.W.2d
840, 841 (Tex. 1979); In re Estate of Hutchins, No. 05-12-01098, ___ S.W.3d ___,
2012 WL 5492749, at *6 (Tex. App.—Dallas Nov. 13, 2012, no pet. h.). Nothing
in the record supports the Rameys’ claim that they did not receive notice.

      Instead, the record clearly shows that the Rameys did receive notice —
nearly one month before the September 22 hearing. Bank of America and BAC
provided the trial court with email correspondence between their attorney and the
Rameys’ attorney regarding the motion for summary judgment and sanctions. On
August 26, the Rameys’ attorney promised “to read the motion and call [the
appellees’ attorney].” Further, Bank of America and BAC provided a certified
mail return receipt for the motion that was addressed to the Rameys’ attorney and
indicated delivery on August 29. In the absence of any contradicting evidence, the
email correspondence and the certified mail return receipt conclusively establish
that the Rameys’ attorney received notice nearly one month before the summary
judgment hearing. Notice to the Rameys’ attorney is imputed to the Rameys as a
matter of law. See, e.g., Am. Flood Research, Inc. v. Jones, 192 S.W.3d 581, 584
(Tex. 2006); In re Gravitt, 371 S.W.3d 465, 472 (Tex. App.—Houston [14th Dist.]
2012, pet. denied). Accordingly, the Rameys had notice of the hearing and must
demonstrate good cause under Carpenter.




                                         5
III.     Good Cause

         Under Carpenter, a nonmovant should be allowed to file a late summary
judgment response when it establishes good cause by showing that the failure to
timely respond (1) was not intentional or the result of conscious indifference, but
the result of accident or mistake, and (2) that allowing the late response will
occasion no undue delay or otherwise injure the party seeking summary judgment.
Carpenter, 98 S.W.3d at 688. We review a trial court’s ruling on a party’s request
to file a late summary judgment response for an abuse of discretion. Id.; LeBlanc
v. Lange, 365 S.W.3d 70, 82 (Tex. App.—Houston [1st Dist.] 2011, no pet.). A
trial court abuses its discretion when it acts without reference to any guiding rules
or principles. Carpenter, 90 S.W.3d at 687; Breof BNK Tex., L.P. v D.H. Hill
Advisors, Inc., 370 S.W.3d 58, 67 (Tex. App.—Houston [14th Dist.] 2011, no
pet.).

         The Rameys argue a lack of notice as the sole excuse for their untimely
summary judgment response, but the record does not support their position. We
hold that the Rameys have failed to establish good cause and that the trial court did
not abuse its discretion in denying their motion for rehearing. See Carpenter, 98
S.W.3d at 684.

                                          CONCLUSION

         We affirm the trial court’s judgment.

                                                /s/       William J. Boyce
                                                          Justice
Panel consists of Justices Boyce and McCally and Senior Justice Mirabal.3

         3
             Senior Justice Margaret Garner Mirabal sitting by assignment.
                                                      6